Citation Nr: 0726467	
Decision Date: 08/23/07    Archive Date: 08/29/07

DOCKET NO.  02-03 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Whether new and material evidence has been received to reopen 
the previously denied service connection claim for a neck 
disorder, to include as secondary to service-connected 
disorders.  


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Veteran and spouse




ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 


INTRODUCTION

The veteran had active service from October 1979 to November 
1991.          

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in June 2004 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Louisville, Kentucky.  This case was later 
transferred to the RO in Wichita, Kansas.  

In June 2006, the Board remanded this matter for further 
development.  The Board also remanded this matter for the 
issuance of a Statement of the Case for a dental disorder 
(i.e., service connection for a dental disorder involving the 
whole mouth and teeth, for purposes of receipt of VA 
outpatient dental treatment and compensation benefits).  See 
Manlincon v. West, 12 Vet. App. 238 (1999).  Ultimately, the 
veteran did not appeal the RO's denial of his service 
connection claim for a dental disorder.  In fact, in a May 
2007 statement, he withdrew that claim.   
  

FINDINGS OF FACT

1.	The Board denied service connection for a cervical spine 
disorder in an October 1997 decision that became final as the 
veteran did not appeal the decision.  

2.	The RO denied the veteran's secondary service connection 
claim for a cervical spine disorder in a July 1999 rating 
decision that became final as the veteran did not appeal the 
decision.        

3.	The veteran filed a claim to reopen his service connection 
claim for a cervical spine disorder.    

4.	In the June 2004 rating decision currently on appeal, the 
RO denied the veteran's claim to reopen his service 
connection claim.    

5.	VA has not received new and material evidence to reopen 
the veteran's service connection claim for a cervical spine 
disorder.  


CONCLUSIONS OF LAW

1.	An October 1997 Board decision that denied the veteran's 
claim for service connection for a cervical spine disorder is 
final.  38 U.S.C.A. § 7104 (2002); 38 C.F.R. § 20.1100 
(2006).   

2.	A July 1999 RO rating decision that denied the veteran's 
secondary service connection claim for a cervical spine 
disorder is final.  38 U.S.C.A. § 7105 (2002); 38 C.F.R. § 
20.200 (2006).   

3.	New and material evidence has not been received to reopen 
the veteran's claim of service connection (direct or 
secondary) for a cervical spine disorder.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2006).     


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking to reopen his service connection claim 
for a cervical spine disorder.  In the interest of clarity, 
the Board will initially discuss whether this claim has been 
properly developed for appellate purposes.  The Board will 
then address the merits of the claim, providing relevant VA 
law and regulations, the relevant facts, and an analysis of 
its decision.


I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the veteran has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claim, and whether the claim has been fully developed in 
accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim and whether the claimant or the VA is 
expected to provide the evidence, and is required to request 
from the claimant any other evidence in his or her possession 
that pertains to the claim.  Id. 

VA satisfied VCAA notification requirements here in letters 
from VA dated in April 2003, and July and November 2006.  38 
U.S.C.A. § 5103 and 38 C.F.R. § 3.159.  VA informed the 
veteran of the elements that comprised his claim to reopen 
and of the evidence needed to substantiate the claim.  See 
Kent v. Nicholson, 20 Vet. App 1 (2006) and Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  VA requested from the 
veteran relevant evidence, or information regarding evidence 
which VA should obtain (the Board also finds that the veteran 
was otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim).  Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (veteran should be notified that he 
should submit any pertinent evidence in his possession).  VA 
advised the veteran of the respective duties of the VA and of 
the veteran in obtaining evidence needed to substantiate his 
claim.  And in the April 2003 letter, VA provided 
notification to the veteran prior to the initial adjudication 
of his claim in June 2004.  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (VCAA notice must be provided to a 
claimant before the initial unfavorable RO decision).

The Board notes a deficiency with VCAA notification, however.  
Not until November 2006 did VA notify the veteran of 
requirements regarding new and material evidence necessary to 
reopen previously denied claims, of disability evaluations, 
and of effective dates for the award of VA benefits.  See 
Dingess/Hartman and Kent, both supra. Nevertheless, the Board 
finds that any presumed prejudice incurred by the veteran is 
rebutted by the record, and that proceeding with a final 
decision is appropriate here.  See Sanders v. Nicholson, No. 
06-7001 (Fed. Cir. May 16, 2007).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328.  As will be noted below, the veteran's claim 
will be denied.  So the veteran will not be negatively 
affected by the untimely notice on these matters.  Moreover, 
the Board notes that, in compliance with Mayfield, the RO 
readjudicated the veteran's claim following full and proper 
notice here.  See Mayfield, 444 F.3d 1328.  In the April and 
May 2007 Supplemental Statements of the Case, the RO reviewed 
the claim before again deciding this matter.  In sum, the 
Board finds that VA satisfied VCAA notification requirements 
here.

With regard to VA's duty to assist, the VCAA requires that VA 
make reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate a claim for benefits 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A.  The VCAA provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. § 
5103A.  In this matter, the Board finds that VA's duty to 
assist has been satisfied as well.  The RO obtained medical 
records relevant to the appeal.  VA afforded the veteran the 
opportunity to appear before hearings to voice his 
contentions.  And the RO provided the veteran with 
compensation examinations for his claim even though it is the 
veteran's responsibility, in claims to reopen, to generate 
new and material evidence that would warrant a reopening of 
the claim.  See Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334, 1341-44 (Fed. Cir. 2003) 
(upholding validity of 3.159(c)(4)(C)(iii) and finding that, 
"without the introduction of new and material evidence, VA 
is not required to provide a medical examination or 
opinion").  

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with VA's duties to notify or assist the veteran in 
this appeal.  Therefore, the veteran has not been prejudiced 
as a result of the Board deciding his claims here.  

II.  The Claim to Reopen the Claim for Service Connection

In a September 1994 rating decision, the RO denied the 
veteran's claim for service connection for a cervical spine 
disorder.  The veteran filed a timely appeal of this decision 
to the Board, which then denied his appeal on the merits in 
October 1997.  The veteran received appropriate notice of 
that decision and did not appeal it, and so it thereafter 
became final.  See 38 U.S.C.A. § 7104(b) (West 1991); 
38 C.F.R. § 20.1100 (1997) [38 U.S.C.A. § 7104(b) (West 
2002); 38 C.F.R. § 20.1100 (2006)].  In a July 1999 rating 
decision, the RO denied a claim filed by the veteran for 
service connection for a cervical spine disorder on direct 
and secondary bases.  The veteran initially filed a timely 
appeal of this decision, but later withdrew it in November 
1999.  Thus, the July 1999 rating decision also became final.  
See 38 U.S.C.A. § 7105(c) 

The veteran attempted to reopen his service connection claim 
(on direct and secondary bases) in December 2002.  In the 
June 2004 rating decision on appeal, the RO determined that a 
reopening was not appropriate here given the lack of new and 
material evidence supporting the claim for service 
connection.  For the reasons set forth below, the Board 
agrees with that decision.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110 (2002); 38 C.F.R. § 3.303(a) 
(2006).  Service connection may be established on a secondary 
basis for a disability that is proximately due to, the result 
of, or aggravated by a service-connected disease or injury.  
38 C.F.R. § 3.310(a) (2006).  

Where a claim has been finally decided, VA, before addressing 
that claim anew, must first determine whether new and 
material evidence has been submitted to reopen that claim.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2006).  If 
new and material evidence is presented or secured with 
respect to a final decision, the Secretary shall reopen and 
review the former disposition of that claim.  See 38 U.S.C.A. 
§ 5108.  As such, to address the merits of the veteran's 
underlying service connection claim here, the Board must 
first decide whether VA has obtained new and material 
evidence since the final July 1999 rating decision which 
denied the veteran's service connection claim for a cervical 
spine disorder.   

The requirement of submitting new and material evidence to 
reopen a claim is a material legal issue that the Board is 
required to address on appeal regardless of the RO's 
determination.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. 
Cir. 1996).  When a claim to reopen is presented, a two-step 
analysis is performed.

The first step is to determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
"new and material."  See Elkins v. West, 12 Vet. App. 209, 
218-19 (1999) (en banc); see also 38 U.S.C.A. § 5108; Hodge 
v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  According 
to VA regulation, "new" means existing evidence not 
previously submitted to agency decision makers.  "Material" 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  38 
C.F.R. § 3.156(a) (2006).  New and material evidence cannot 
be cumulative or redundant.  Id.

In deciding this matter, the Board must compare evidence of 
record at the time of the final July 1999 rating decision 
with the evidence obtained since then.  

	Prior to the July 1999 Final Rating Decision 	

The relevant in-service evidence of record in July 1999 
consisted of service medical records reflecting treatment for 
several disorders, and which indicate October 1985 complaints 
of numbness in the left side of the neck following a motor 
vehicle accident, September 1988 x-rays showing a normal 
cervical spine, a September 1988 examination report which 
ruled out cervical arthritis as a cause of numbness in the 
veteran's upper extremities, September 1988 reports of 
medical examination and history that are negative for 
cervical spine or neck disorders, and October 1990 complaints 
of neck pain associated with a left shoulder injury.  The in-
service records also include an April 1991 report of Medical 
Evaluation Board Proceedings which lists several disorders 
but does not note a cervical spine or neck disorders, and a 
November 1991 service personnel record indicating that the 
veteran's injuries were combat related.

The post-service evidence reviewed by the RO in July 1999 
consisted of the veteran's statements in general; a statement 
dated in February 1992 in which the veteran claimed service 
connection for 12 disorders (most of which were orthopedic in 
nature) but in which the veteran does not claim service 
connection for a neck disorder or a cervical spine disorder; 
an April 1992 VA compensation general medical examination 
report which did not reflect complaints of a neck or cervical 
spine disorder, which found the veteran's neck as normal, and 
in which the examiner found several disorders but did not 
find a neck or cervical spine disorder; June 1992 VA x-rays 
of the cervical spine which found the bones and soft tissue 
to be normal, and found no gross abnormality; and a June 1992 
VA treatment record noting the veteran's "multiple somatic 
complaints[.]"

The post-service medical evidence also included June and July 
1992 VA treatment records noting neurological testing results 
suggestive of lower cervical radiculopathy; an April 1993 VA 
x-ray that noted suspected narrowing of space C5-6; an April 
1993 claim for service connection for a cervical spine 
disorder; a May 1993 VA compensation general medical 
examination report that noted the neck to be within normal 
limits; a July 1993 RO hearing transcript; July 1993 VA x-
rays and Magnetic Resonance Imaging (MRI) that found minimal 
arthritic changes at C4-C5, and C3-C4 disc bulges; an August 
1993 VA compensation general medical examination report 
noting the July 1993 MRI, but finding the neck to be within 
normal limits; a December 1994 VA compensation general 
medical examination report noting the neck to be within 
normal limits, and noting residual injury from a fall on the 
veteran's left side; a March 1995 VA treatment note 
indicating possible radiculopathy from C-8; August 1995 MRI 
results of the cervical spine showing spondylosis from 
posterior osteophytes, and mild disc protrusion at C3-4 
without significant change; an August 1995 VA treatment 
record noting the veteran's claim to injuring his cervical 
spine in a fall from a truck.

The RO also reviewed in July 1999 medical evidence indicating 
the veteran's complaints of quadriplegia and paraplegia, such 
as an August 1995 VA compensation general medical examination 
report reflecting the veteran's claim to paraplegia, and 
noting diminished range of motion in the neck; matters 
pertaining to the veteran's application with the Social 
Security Administration (SSA); May 1996 statements from the 
veteran that his cervical spine disorder was incurred in 
combat; a December 1996 letter from a VA physician, noting 
the veteran's unemployability due to a paralysis from 
"cervical spinal compression syndrome[;]" a January 1997 
letter from another VA physician, reiterating the comments in 
the December 1996 letter, and noting the veteran's inability 
to travel; October 1997 records reflecting the veteran's 
claim for workman's compensation due to shoulder injuries he 
claimed to have incurred from accidents pursuant to his post-
service civilian employment; an undated lay statement from 
the veteran's son and spouse; a December 1997 VA x-ray 
showing degenerative joint disease in the cervical spine from 
C-3 to C-6; a December 1997 VA compensation orthopedic 
examination report which found the veteran's claimed neck 
disorder unrelated to military service; a December 1997 VA 
compensation neurological examination report which found no 
objective evidence for cervical myelopathy and a "very 
implausible" and varied account of cervical spine injury; 
December 1998 VA x-rays which did not show instability but 
did indicate possible residuals of a previous ligamentous 
injury at C-5; and many VA treatment records which note the 
veteran's claims to paraplegia, but which also note certain 
VA providers' doubts surrounding these claims.  

In sum, the evidence in July 1999 demonstrated that the 
veteran had arthritic and disc disorders in his cervical 
spine.  But none of this evidence indicated that the 
veteran's service either caused or aggravated a cervical 
spine disorder, or that the disorder was related to another 
of his service-connected disorders.  See 38 C.F.R. §§ 3.303, 
3.306, 3.307, 3.309, 3.310.  As such, the RO denied the 
veteran's claim.  Again, that July 1999 decision became 
final.  It is therefore not subject to revision upon the same 
factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.


	Since the July 1999 Final Rating Decision 

The evidence that must be considered in determining whether 
there is a basis for reopening the veteran's claim is 
relevant evidence that has been added to the record since the 
final July 1999 rating decision.  Since that decision, the 
relevant evidence that VA has received consists of additional 
statements from the veteran; VA treatment records; a February 
2000 VA compensation examination report that questioned the 
veteran's claims to paraplegia, and did not comment on nexus 
regarding the direct and secondary service connection claims; 
an April 2000 VA compensation examination report that found 
no objective evidence of paraplegia, no neurological evidence 
of a neck disorder, and did not comment on nexus.  

Nevertheless, the evidence continued to show that the veteran 
had a current cervical spine disorder - July 2000 VA MRI 
showed multi-level degenerative disc disease and spinal canal 
narrowing; September 2000 VA radiology evidence showed 
impingement and mild degenerative changes in the cervical 
spine; November 2000 VA treatment notes of occupational 
therapy questioned the veteran's reported history regarding 
his claimed cervical injury and paraplegia but reiterated the 
findings regarding degenerative changes; a March 2004 VA 
compensation examination report found degenerative joint 
disease in the cervical spine but found the veteran's service 
unrelated to his disorder, and found the veteran's cervical 
spine disorder unrelated to his service-connected disorders; 
a September 2004 VA compensation examination report noted the 
veteran's cervical spine disorder but did not relate the 
disorder to service or to service-connected disorders; and VA 
treatment records reflected the veteran's reported history of 
a cervical spine injury and quadriplegia.  

Finally, the record since July 1999 contains a transcript of 
a July 2004 personal hearing before the RO.  And the record 
contains medical journal articles and reports, submitted by 
the veteran's representative in April 2005, which discuss 
cervical spine disorders.  

The evidence of record since the July 1999 final rating 
decision is certainly new evidence in the claims file.  It 
has been included in the claims file since the July 1999 
final rating decision.  But the Board finds that none of this 
new evidence is material.  None of the evidence relates to 
the central unestablished facts necessary to substantiate the 
veteran's service connection claim here - that the veteran 
incurred a chronic in-service cervical spine injury or 
disorder, that he incurred such a disorder within one year of 
discharge from service, that his claimed in-service disorder 
is medically related to his current disorder, or that his 
current disorder is medically related to other service-
connected disorders.  See 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310.  See also 38 C.F.R. § 3.156(a), and Hickson v. West, 
12 Vet. App. 247, 251 (1999).  

Though the new evidence continues to show that the veteran 
has a cervical spine disorder, none of the new evidence is 
evidence from a medical professional specifically addressing 
the veteran's situation, and specifically stating that the 
veteran's service, or his service-connected disorders, relate 
to his cervical spine disorder.  Neither the VA medical 
evidence, nor the representative's submitted medical journal 
information addressing cervical spinal injuries in general, 
accomplishes this.   

The simple fact remains that, of the many medical 
professionals who have reviewed the veteran's claim over the 
past several years, none has concluded that the cervical 
spine disorder relates to service or to his other service-
connected disorders.  Despite the many new submissions in the 
record since the final July 1999 rating decision, to include 
the voluminous medical journal records, the record remains 
the same - no medical evidence of an in-service cervical 
spine disorder or injury, and no medical nexus evidence 
connecting the veteran's current cervical spine disorder to 
service, or to other service-connected disorders.    

Accordingly, the claim to reopen the service connection claim 
for a cervical spine disorder is denied.  As the 
preponderance of the evidence is against the veteran's claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

The Board notes that it has reviewed the veteran's statements 
here, and the lay statements of record.  While these 
statements may be viewed as evidence, the Board must also 
note that laypersons without medical expertise or training 
are not competent to offer medical evidence on matters 
involving diagnosis and etiology.  Therefore, the statements 
alone are insufficient to prove the veteran's claims.  
Ultimately, a lay statement, however sincerely communicated, 
cannot form a factual basis for granting a claim requiring 
medical determinations.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992).  


ORDER

New and material evidence to reopen the veteran's service 
connection claim for a cervical spine disorder has not been 
received.    



____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


